PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/217,092
Filing Date: 12 Dec 2018
Appellant(s): Ratier-Figeac SAS



__________________
M. Brad Lawrence
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 25 April 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 24 September 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Firstly, Appellant argues on page 4 that “Rochemont is concerned with an anti-icing system which acts to actually prevent the formation of ice…Rochemont is not concerned with the problems of safely shedding ice that has formed during flight.”
In response, it is noted that de-icing and anti-icing are terms of the art in aerospace engineering, with the definitions disclosed by Rochemont being suitable definitions for the present discussion:
‘The term “anti-ice” is herein understood to mean the prevention of ice formations on the leading edge of an aerodynamic surface’ (Rochemont para. [0036]);
‘The term “de-ice” is herein understood to mean the removal of ice that has already formed on any aerodynamic surface or other aircraft surface’ (Rochemont para. [0038]).
Rochemont erroneously uses the phrase “anti-icing” when describing the system in paragraph [0130]. This error in Rochemont appears to be the basis for Appellant’s argument. When taken as a whole, however, it is clear that paragraph [0130] is describing de-icing. For example, paragraph [0130] states “The parting strips 308 are separated by distances 310,312 that are sufficient to loosen and break away all ice chunks formed within the remaining surface areas 314 bounded by the parting strips 308 without completely melting it and evaporating it” (emphasis added). Loosening and breaking away ice chunks which have already formed on a surface is de-icing, not anti-icing, since the ice has already formed on the aerodynamic surface.

Secondly, Appellant argues that from Rochemont para 130 “it is clear that the parting strips are not heating elements in the form of wires” 
The Examiner respectfully disagrees on multiple accounts.  To being, Appellant’s specification does not have a special definition of what constitutes the scope of ‘ form of a wire’. Is it the shape, is the way it looks? Is it the way it functions to conduct current and create heat as a result?  As such, the Examiner asserts it is reasonable the parting strips 308 are construed to ‘be in the form of a wire’. At least by look, shape, and/or function, as the circuit is embedded into the strip, and the circuit is hardwired, moves current and generates heat. As such, by doctrine of equivalents, it too seems to ‘be in the form of a wire’. If this is considered unreasonable, then maybe ‘the form of a wire’ is in fact unclear? If so, the board is welcome to remand the decision back for rejection under 112b. Further, Appellant’s specification gives one example and appears that one scope of “a form of a wire” is filar, however filar is a thread, not a wire per se. As such the Examiner maintains the scope of interpretation as noted above is in fact reasonable as appellant’s specification allows for such an interpretation of ‘form of a wire’.  Furthermore, for sake of argument, the board disagrees with the position above regarding the ‘form of a wire’ scope, a secondary argument is that the parting strips 308, have circuits, semi-conductors, transistors, and are hardwired, as per paragraphs 130,133,134.  As such, the heating elements (parting strips 308) already have ‘wires’ in them via the circuits. And again, the claim scope is constructed as an open ended comprising clause, and the heating elements in the form of wires, does not exclude other elements from also being part of the heating elements 308 such as the transistors or semi-conductors embedded therein, with their connecting circuits/circuity (i.e. wires). In either instance of interpretation of claim scope (narrower or broader), ‘in the form of wires’ is clearly met as reasonably understood from Rochemont as read in paragraphs 130,133, and 134). Lastly, the exact terminology of ‘in the form of a wire’ need not be present in the prior art of Rochemont for the prior art to anticipate the claims. 

Appellant argues on pages 4−6 that “[t]he purpose of the parting strips in Rochemont is to delineate areas of the thermal sheet such that the heating elements in specific, selected delineated areas 314 can receive more power, where greater heating is required, and the heat from those areas can then spread to other areas 314 [sic] to which less power has been provided.”
In response, Appellant has misinterpreted the teachings of Rochemont. Rochemont teaches that the parting strips 308 receive more power than remaining areas 314. See [0134]: “The lower patterned trace layer may also be segregated into two separate circuits 342A,342B…to allow higher power to be routed to regions that are used as parting strips 308 though the primary circuit 342A, and lower power to be routed to remaining areas 314 though the secondary circuit 342B.” This is confirmed by Claim 16 of Rochemont: “the thermoelectric layer includes area sections [314] separated by parting strips [308], which parting strips are adapted to be powered separately from the area sections to reduce energy consumption for periods of time by just powering the parting strips rather than all or most of the thermoelectric layer.”
Rochemont heats parting strip 308 to a greater extent than the remaining areas 314 for the same reason as in Appellant’s invention. First, the ice in close proximity to the parting strips is melted and weakened. Then, as stated in [0130]: “parting strips 308 are separated by distances 310,312 that are sufficient to loosen and break away all ice chunks formed within the remaining surface areas 314 bounded by the parting strips 308 without completely melting it and evaporating it. Energy is conserved by routing lower levels of power to the remaining surface areas 314 in amounts sufficient to melt the interfacial bonds between the skin surface and the formed ice (running-wet mode) to keep the aerodynamic surface free of ice without fully evaporating it.”
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL B. KREINER/Examiner, Art Unit 3642  
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642                                                                                                                                                                                                                                                                                                                                                                                                              
Conferees:
/ASSRES H WOLDEMARYAM/
GS-14 Trainer TC 3600Primary Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642        
                                                                                                                                                                                                Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.